NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 17 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WINSTON O’MALLY,                                No. 16-55700

                Plaintiff-Appellant,            D.C. No. 2:15-cv-08644-DSF-JPR

 v.
                                                MEMORANDUM*
PNC BANK, N.A.; SELECT PORTFOLIO
SERVICING,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    Dale S. Fischer, District Judge, Presiding

                          Submitted November 15, 2017**

Before:      CANBY, TROTT, and GRABER, Circuit Judges.

      Winston O’Mally appeals pro se from the district court’s judgment

dismissing his action alleging Fair Credit Reporting Act (“FCRA”) claims related

to disputed information on his credit report. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Lacey v. Maricopa County, 693 F.3d 896, 911 (9th


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2012). We affirm.

      The district court properly dismissed O’Mally’s FCRA claims because

O’Mally cannot bring a claim under 15 U.S.C. § 1681s-2(a) as an individual, and

he did not properly notify a consumer reporting agency of disputed information as

required for a claim under 15 U.S.C. § 1681s-2(b). See Gorman v. Wolpoff &

Abramson, LLP, 584 F.3d 1147, 1153-54 (9th Cir. 2009) (claims under 15 U.S.C.

§ 1681s-2(a) can be brought only by federal or state agencies, and consumer’s

dispute sent directly to a lender or other furnisher of information does not trigger

duties under 15 U.S.C. § 1681s-2(b)).

      We do not consider O’Mally’s arguments regarding his Fair Debt Collection

Practices Act claim because O’Mally failed to replead it in his operative complaint.

See Lacey, 693 F.3d at 928 (claims dismissed with leave to amend are waived if

not repled); see also Chubb Customs Ins. Co. v. Space Sys./Loral, Inc., 710 F.3d

946, 973 n.14 (9th Cir. 2013) (plaintiff’s claims were effectively abandoned when

plaintiff did not replead them after district court dismissed with leave to amend).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending requests are denied.

      AFFIRMED.




                                          2                                    16-55700